DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is in response to applicant’s amendment/arguments submitted on December 17, 2021 and Mach 9, 2022.  Claims 20-39 are still currently pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on March 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,304,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejections in view of U.S. Patent 10,580,085 and U.S. Patent 10,825,103 remains as the above disclaimer did not include these two patents.
The examiner reached out to Mr. Null (Reg. No. 40,746) on March 17, 2022 and left a voicemail.  No response was received.
	Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctIn re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,580,085.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 20 analysis (and similarly applied to claims 27 and 34):
17/076,670
10,580,085
Claim Interpretation
20. A computer-implemented method of detecting use of a vehicle for transportation   network company (TNC) trips,                the method comprising: transmitting a plurality of locationing pulse requests from    a mobile device in a vehicle to      an audio system of the vehicle during vehicle operation, the audio system having an array of speakers disposed inside the vehicle, and the locationing    pulse requests including a    request to emit a locationing  pulse from at least one of the array of speakers; receiving the locationing pulse at a   microphone of the mobile   device;                             detecting, based upon the  received locationing pulse, one or 

determining that the vehicle was in service of a TNC company during vehicle operation based at least in part upon the detected one or more TNC passengers. 

[wherein the receiving comprises detecting a plurality 
determining, based upon the receiving operation that the vehicle was in service of a TNC company during vehicle operation based at least in part on passengers entering and leaving the vehicle.



Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,825,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 20 analysis (and similarly applied to claims 27 and 34):
17/076,670
10,825,103
Claim Interpretation



determining that the vehicle was in service of a TNC company during vehicle operation based at least in part upon the detected one or more TNC passengers. 

[wherein the receiving comprises detecting a plurality of TNC passengers, each of the 


determining, based upon the receiving operation, that the vehicle was in service of a TNC company during vehicle operation based at least in part on passengers entering and leaving the vehicle; and determining an identity of a driver of the vehicle, the driver being party to an insurance agreement insuring the vehicle, the insurance agreement having terms regarding TNC usage of the vehicle.



Allowable Subject Matter
	Claims 20-39 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 20, 27, and 34 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Qu, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  Qu discloses a mobile device to receive the ultrasonic acoustic signal, calculate a position of the mobile device based upon one or more characteristics of the ultrasonic acoustic signals, and demodulate the modulated ultrasonic acoustic signal to obtain an information data stream (Abstract).  Qu more specifically teaches ultrasound audio source creates ultrasound pulses which may be used by a mobile device to determine its position in a vehicle (paragraph 120).  However, Qu, the other cited references, a thorough search in the art do not disclose or suggest transmitting a plurality of locationing pulse requests from a mobile device in a vehicle to an audio system of the vehicle during vehicle operation, the audio system having an array of speakers disposed inside the vehicle, and the locationing pulse requests including a request to emit a locationing pulse from at least one of the array of speakers; receiving the locationing pulse at a microphone of the mobile device; detecting, based upon the received locationing pulse, one or more TNC passengers, each of the one or more TNC passengers having entered and left the vehicle during vehicle operation; and determining that the vehicle was in service of a TNC company during vehicle operation based at least in part upon the detected one or more TNC passengers.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
March 24, 2022